January 19, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          DOMINIQUE WESLEY, Appellant

NO. 14-11-00822-CV                      V.

                  THE WALLINGFORD APARTMENTS, Appellee
                           ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on September 1, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
DOMINIQUE WESLEY.
      We further order this decision certified below for observance.